Title: From Thomas Jefferson to James Innes, 28 December 1779
From: Jefferson, Thomas
To: Innes, James



Sir
In Council Decr. 28th. 1779.

Since writing to you on the subject of the council proposed by Colo. Marshall, General and Colo. Nelson have called on us from York. The measure is further pressed and shewn to be expedient. We have concluded to ask the favor of yourself to proceed to York tomorrow and hold a conference with the Marquis de Vaudreul Count Pont de Veaux and such of their Officers as they may think  proper, General Nelson and Colo. Marshall, on the General means of defence best adapted to our actual force and situation. I have asked the favor of the Marquis and Count to Assist at the conference. Your presence may be peculiarly usefull as you can communicate the measures heretofore proposed, the probable force we may collect, the State of our Arms provisions &c. From the Letters received by Colo. Finnie we have reason to expect every hour 2000 Virginia forces down the Bay. 800 Carolinians come down the Bay also but go to Suffolk. Baylors regiment of Light horse about 200 are said to be on their Way, but where abouts we know not. I have the Honor to be Sir Your mo. Obt. Servt.,

Th: Jefferson

